Citation Nr: 1648337	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  06-39 751	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2003.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 RO decision which, in pertinent part, denied service connection for right ear hearing loss. 

In October 2010 the Board, in pertinent part, denied the Veteran's service connection claim for right ear hearing loss.  However, the Veteran appealed the denial and the issue was returned to the Board by a September 2011 Order of the U.S. Court of Appeals for Veterans Claims, granting a Joint Motion for Remand.  

In April 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ), pursuant to the Joint Motion.

On remand, a Board hearing was scheduled in January 2016, but the hearing was canceled at the Veteran's request.  The case was returned to the Board, and in May 2016, the Board remanded the case in order for the AOJ to make another attempt to schedule a Board hearing.  In its remand, the Board noted that the Veteran was scheduled for a Board hearing in January 2016, but had submitted a written request to reschedule his hearing.  Subsequently, another Board hearing was scheduled for the appellant in August 2016, and he failed to report for such hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is required prior to appellate review.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105   (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In the Joint Motion for Remand, the parties agreed that the Board should have attempted to obtain the results of audiometric testing referenced in a July 2005 VA audiological consult; and agreed that a July 2008 Report of Contact in which the Veteran indicated that he wanted his case sent to the Board was not a clear withdrawal of his desire to have a hearing.  The Board was instructed to obtain the above audiometric test results and afford the Veteran the right to a hearing.  

In April 2012, the Board remanded the appeal to the AOJ to obtain a copy of the VA audiometric testing that was referenced in a July 2005 VA audiology consult, and to give the Veteran the opportunity to report for a hearing. 

A report of June 30, 2005 VA audiometric testing was subsequently obtained in June 2014 and associated with the file, and a printout of a June 2014 electronic mail by an AOJ employee indicated that this is the audiometric testing referenced in the July 5, 2005 VA audiology consult.  A Board hearing was scheduled in January 2016, and then rescheduled in August 2016 at the Veteran's request.  The Veteran failed to report for his requested hearing.  

Although additional relevant evidence (the June 2005 report of VA audiometric testing) has been added to the file since the last supplemental statement of the case in October 2011, a supplemental statement of the case has not been issued by the AOJ, as instructed in the April 2012 remand and as required by governing regulation.  See 38 C.F.R. §§ 19.31, 19.37.  Moreover, since that time, the Veteran underwent a VA audiological compensation examination in June 2015 to evaluate his bilateral hearing acuity.  This pertinent evidence must be considered by the RO in the context of the issue on appeal.  Remand is required for issuance of a supplemental statement of the case as to all pertinent evidence received since the October 2011 supplemental statement of the case.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated relevant VA treatment records pertaining to hearing loss.

2.  Readjudicate the Veteran's claim of service connection for right ear hearing loss based on all of the evidence of record, including any additional evidence obtained since the October 2011 supplemental statement of the case, to include a report of VA audiometric testing in June 2005, and a report of a June 2015 VA audiological compensation examination.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




